Citation Nr: 0321014	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  97-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for a gastrointestinal 
disorder.

6.  Entitlement to a higher initial evaluation for status 
post anterior cruciate ligament reconstruction of the left 
knee, currently evaluated as 10 percent disabling.

7.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to August 
1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in  
Phoenix, Arizona.

This case was remanded previously, in November 2000 for 
further development, including to obtain private and VA 
medical records and to afford the veteran examinations.  
Unfortunately, and as explained below, the Board finds it is 
again necessary to remand this case.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined the VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded claim requirement.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

The VCAA had not been enacted when the RO initially 
adjudicated the appellant's claim currently on appeal.  This 
case was remanded pursuant to VCAA in November 2000.  
Subsequently, she was notified of revisions in 38 C.F.R. 
§ 3.159 in a supplemental statement of the case dated in 
March 2002.  The Board notes that the RO attempted to develop 
the case in accordance with VCAA, and the terms of the 
November 2000 remand.  However, the records show that the 
veteran moved and hence did not receive notice of 
examinations scheduled in May 2001 to which she consequently 
failed to report.  It is also unclear whether or not she 
received the October 2001 development letter requesting that 
she identify her VA and non-VA health care providers to 
facilitate obtaining copies of medical records.

Following receipt of the veteran's case at the Board, but 
prior to the promulgation of a decision in this appeal, the 
Board undertook additional development in this case in 
attempt to cure evidentiary defects, pursuant to the 
authority then granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The veteran was 
notified in general of this development by a letter dated in 
October 2002.  However, she again failed to report for 
examinations scheduled in October 2002.  A November 2002 
statement from the veteran advises that she had moved out of 
state and was not able to report for examination at the 
hospital in which it had been scheduled.  She noted she had 
contacted VA to request that examinations be scheduled at a 
VA Medical Center (VAMC) near where she lived.  With her 
statement, the veteran submitted additional medical evidence 
from a private physician, and provided signed authorization 
to procure additional records.  She did not provide waiver of 
agency of original jurisdiction review.  See 38 C.F.R. 
§ 19.37.  A subsequent supplemental statement of the case has 
not been issued.

On May 1, 2003, the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without obtaining a waiver of RO 
consideration from the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit, this case 
must be remanded to the RO for initial consideration of the 
information developed by the Board.

In addition, the U.S. Court of Veterans Appeals for Veterans 
Claims (Court) has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, as the 
rating action appealed from was the initial grant of service 
connection for the veteran's left knee and right shoulder 
disabilities, the RO should consider the proper evaluations 
to be assigned for the veteran's service connected status 
post anterior cruciate ligament reconstruction of the left 
knee and degenerative joint disease of the right shoulder, 
pursuant to the Court's holding in Fenderson.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should attempt to contact the 
veteran and her service representative to 
obtain a current mailing address.  All 
such efforts should be documented in the 
claims folder.

2.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on the title page of 
this remand.

3.  The RO should again request that the 
veteran identify all VA and non-VA health 
care providers who treated her for her 
claimed right knee, right ankle, back, 
sinus, and gastrointestinal conditions, 
and her service-connected left knee and 
right shoulder disabilities from 1995 to 
the present.  The RO should procure duly 
executed authorization for the release of 
private medical records.

4.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded her claimed right 
knee, right ankle, back, sinus, and 
gastrointestinal conditions, and her 
service-connected left knee and right 
shoulder disabilities that are not 
already of record.  The RO should request 
inpatient and outpatient records, 
including any and all clinical records.  
In particular, the RO should request any 
and all treatment records from the VAMCs 
in Phoenix, Arizona, and Oakland and 
Fresno, California.

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran the 
appropriate VA examinations to determine 
the nature, extent, and etiology of her 
claimed right knee, right ankle, back, 
sinus, and gastrointestinal conditions; 
and the nature and extent of her service-
connected left knee and right shoulder 
disabilities.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiner(s) 
for review.  The examiner(s) should 
address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the claimed right knee, right ankle, 
back, sinus, and gastrointestinal 
conditions, and her service-
connected left knee and right 
shoulder disabilities.
?	Describe any current symptoms and 
manifestations attributed to the 
claimed right knee, right ankle, 
back, sinus, and gastrointestinal 
conditions, and her service-
connected left knee and right 
shoulder disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of claimed 
right knee, right ankle, back, 
sinus, and gastrointestinal 
pathology, and left knee and right 
shoulder pathology identified.
o	Provide an assessment of the 
severity of any limitation of 
motion, providing numerical 
results of flexion, extension, 
lateral flexion, and rotation 
motion testing for the claimed 
right knee, right ankle, and 
back; and left knee and right 
shoulder.  
o	Provide an assessment of 
functional loss, if any, 
associated with the claimed 
right knee, right ankle, and 
back; left knee and right 
shoulder, including the 
presence of limitation of 
motion due to pain, weakness, 
atrophy, incoordination, excess 
fatigability, deformity, or 
other functional impairment, 
pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The examiner is asked to offer opinions 
as to whether it is as likely as not that 
any currently manifested right knee, 
right ankle, back, sinus, and 
gastrointestinal conditions are the 
result of the veteran's active service.

6.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§ 3.655 (2002).  In the event that the 
veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for right knee, right ankle, 
back, sinus, and gastrointestinal 
conditions; an initial evaluation in 
excess of 10 percent for her service-
connected left knee disability; and an 
initial compensable evaluation for and 
her service-connected right shoulder 
disability.  In doing so, the RO should 
consider whether staged ratings are 
appropriate, under Fenderson, supra, for 
the service-connected left knee and right 
shoulder disabilities.  If the decisions 
remain in any way adverse to the veteran, 
she and her representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until she is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




